Exhibit 10.1
TEKELEC
AMENDED AND RESTATED
2003 EQUITY INCENTIVE PLAN
1. Establishment and Purposes of the Plan.
     Tekelec hereby establishes this Amended and Restated 2003 Equity Incentive
Plan to promote the interests of the Company and its shareholders by (i) helping
to attract and retain the services of selected key employees of and persons
affiliated with the Company who are in a position to make material contributions
to the successful operation of the Company’s business, (ii) motivating such
persons, by means of performance-related incentives, to achieve the Company’s
business goals and (iii) enabling such persons to participate in the long-term
growth and financial success of the Company by providing them with an
opportunity to purchase stock of the Company.
2. Definitions.
     The following definitions shall apply throughout the Plan:
     a. “2004 Restatement” shall mean the Tekelec Amended and Restated 2003
Stock Option Plan, as approved by the shareholders of the Company on May 14,
2004.
     b. “Affiliate” shall mean any entity that directly or indirectly through
one or more intermediaries controls or is controlled by, or is under common
control with, the Company.
     c. “Award” shall mean any Option, SAR, Restricted Stock Award or Restricted
Stock Unit granted pursuant to the provisions of the Plan.
     d. “Award Agreement” shall mean any written agreement, contract or other
instrument or document, including without limitation an Option Agreement,
evidencing and reflecting the terms of any Award granted by the Committee
hereunder in such form or forms as the Committee (subject to the terms and
conditions of the Plan) may from time to time approve.
     e. “Board” shall mean the Board of Directors of the Company.
     f. “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time. References in the Plan to any section of the Code shall be deemed
to include any amendment or successor provisions to such section and any
regulations issued under such section.
     g. “Common Stock” shall mean the common stock, without par value, of the
Company.
     h. “Company” shall mean Tekelec, a California corporation, any “subsidiary”
corporation, whether now or hereafter existing, as defined in Sections 424(f)
and (g) of the Code, and any Affiliate, whether now or hereafter existing.

 



--------------------------------------------------------------------------------



 



     i. “Committee” shall mean the committee of the Board appointed in
accordance with Section 4(a) of the Plan or, if no such committee shall be
appointed or in office, the Board.
     j. “Continuous Status as an Employee” shall mean the absence of any
interruption or termination of employment by the Company. Continuous Status as
an Employee shall not be considered interrupted in the case of sick leave,
military leave or any other leave of absence approved by the Committee or in the
case of transfers between locations of the Company. Notwithstanding the
foregoing, the determination of whether a termination of employment or service
has occurred shall be made in a manner consistent with Section 409A of the Code,
to the extent necessary to avoid the adverse tax consequences thereunder.
     k. “Dividend Equivalent” shall mean any right granted under Section 9(b) of
this Plan.
     l. “Employee” shall mean any employee of the Company, including officers
and directors who are also employees and, for purposes of eligibility for Awards
other than Incentive Stock Options, shall mean any consultant to the Company,
whether or not employed by the Company, and any Non-Employee Director serving on
the Board.
     m. “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
     n. “Fair Market Value” shall mean, with respect to Shares, the fair market
value per Share on the date of determination as determined by the Board or its
Committee in its sole discretion, exercised in good faith; provided, however,
that where there is a public market for the Common Stock, the fair market value
per Share shall be the average of the closing bid and asked prices of the Common
Stock on the date of determination (or, if there are no such prices for such
date, on the first preceding day on which there were such reported prices) as
reported by The Wall Street Journal or as reported in such other manner as the
Committee deems reliable and consistent with the requirements of Code
Section 409A, or, in the event the Common Stock is listed on a stock exchange,
the fair market value per Share shall be the closing sales price on such
exchange on the date of determination (or, if there are no sales on such date,
on the first preceding day on which there were reported sales), as reported by
The Wall Street Journal or as reported in such other manner as the Committee
deems reliable and consistent with the requirements of Code Section 409A.
     o. “Freestanding SAR” means a SAR that is granted independently of any
Options, as described in Section 8.
     p. “Grant Price” means the price established at the time of grant of a SAR
pursuant to Section 8, used to determine whether there is any payment due upon
exercise of the SAR.
     q. “Incentive Stock Option” or “ISO” shall mean an Option intended to
qualify as an incentive stock option within the meaning of Section 422 of the
Code.
     r. “Non-Employee Director” means a director of the Company who is not an
employee of the Company.

2



--------------------------------------------------------------------------------



 



     s. “Nonstatutory Stock Option” shall mean an Option which is not an
Incentive Stock Option.
     t. “Option” shall mean a stock option to purchase Common Stock granted to a
Participant pursuant to the Plan.
     u. “Option Agreement” means a written agreement substantially in the form
attached hereto as Exhibit A, or such other form or forms as the Committee
(subject to the terms and conditions of the Plan) may from time to time approve,
evidencing and reflecting the terms of an Option.
     v. “Optioned Stock” shall mean the Common Stock subject to an Option
granted pursuant to the Plan.
     w. “Original Plan” shall mean the Tekelec 2003 Stock Option Plan, as
approved by the shareholders of the Company on May 8, 2003.
     x. “Participant” shall mean any Employee who is granted an Award.
     y. “Permitted Transferee” shall have the meaning set forth in Section 12.
     z. “Plan” shall mean this Tekelec Amended and Restated 2003 Equity
Incentive Plan.
     aa. “Restricted Stock Award” shall mean any Shares granted under Section 9
of this Plan and issued with the restriction that the holder may not sell,
transfer, pledge or assign such Shares and with such other vesting and other
restrictions as the Committee, in its sole discretion, may impose, which
restrictions may lapse separately or in combination at such time or times, in
installments or otherwise, as the Committee may deem appropriate.
     bb. “Restricted Stock Unit” shall mean any unit granted under Section 10 of
this Plan evidencing the right to receive one Share at some future date.
     cc. “Restricted Stock Unit Award Agreement” means a written agreement
substantially in the form attached hereto as Exhibit B, or such other form or
forms as the Committee (subject to the terms and conditions of the Plan) may
from time to time approve, evidencing and reflecting the terms of the grant of
Restricted Stock Units.
     dd. “SAR” means an Award, designated as a Share Appreciation Right, granted
pursuant to the terms of Section 8 of this Plan.
     ee. “SAR Award Agreement” means a written agreement substantially in the
form attached hereto as Exhibit C, or such other form or forms as the Committee
(subject to the terms and conditions of the Plan) may from time to time approve,
evidencing and reflecting the terms of the grant of a SAR.
     ff. “Securities Act” shall mean the Securities Act of 1933, as amended.

3



--------------------------------------------------------------------------------



 



     gg. “Shares” shall mean shares of the Common Stock, any shares into which
such Shares may be converted in accordance with Section 13 of the Plan and, to
the extent a Participant would not become subject to the adverse tax
consequences under Code Section 409A, such other securities or property as may
become subject to Awards pursuant to this Plan.
     hh. “Tandem SAR” means a SAR that is granted in connection with a related
Option pursuant to Section 8 herein, the exercise of which shall require
forfeiture of the right to purchase a Share under the related Option (and when a
Share is purchased under the Option, the Tandem SAR shall similarly be
canceled).
3. Shares Reserved.
     The maximum aggregate number of Shares reserved for issuance pursuant to
the Plan shall be 7,500,000 Shares or the number of shares of stock to which
such Shares shall be adjusted as provided in Section 13 of the Plan. Such number
of Shares may be set aside out of authorized but unissued Shares not reserved
for any other purpose, or out of issued Shares acquired for and held in the
treasury of the Company from time to time.
     Shares subject to, but not sold or issued under, any Award terminating,
expiring, forfeited or canceled for any reason prior to issuance of such Shares
shall again become available for Awards thereafter granted under the Plan and
the same shall not be deemed an increase in the number of Shares reserved for
issuance under the Plan.
4. Administration of the Plan.
     a. The Plan shall be administered by a Committee designated by the Board to
administer the Plan and consisting of not less than two directors and subject to
such terms and conditions as the Board may prescribe. Each director designated
by the Board to administer the Plan shall be a “non-employee director” for
purposes of Rule 16b-3 under the Exchange Act, an “outside director” as defined
in the Treasury regulations issued pursuant to Section 162(m) of the Code, and
shall otherwise satisfy all applicable independence requirements set forth in
the applicable rules of any stock exchange on which the Common Stock is listed.
Members of the Committee shall serve for such period of time as the Board may
determine. From time to time the Board may increase or decrease (but not below
two) the size of the Committee and appoint additional members thereto, remove
members (with or without cause) and appoint new members in substitution
therefor, fill vacancies however caused or remove all members of the Committee
and thereafter directly administer the Plan. Notwithstanding the foregoing, in
administering this Plan with respect to Awards for Non-Employee Directors, the
Board shall exercise the powers of the Committee after obtaining the
recommendation of the Committee.
     b. Subject to the provisions of the Plan, the Committee shall have the
authority in its sole discretion to: (i) determine the type or types of Awards
(i.e., Incentive Stock Options, Nonstatutory Stock Options, SARs, Restricted
Stock Awards or Restricted Stock Units) to be granted to each Participant in the
Plan, (ii) determine the Fair Market Value per Share in accordance with the
terms of the Plan, (iii) determine the exercise price of Options to be granted
to Employees in accordance with the terms of the Plan, (iv) determine the
Employees to whom, and the time or

4



--------------------------------------------------------------------------------



 



times at which, Awards shall be granted and the number of Shares subject to each
Award, (v) prescribe, amend and rescind rules and regulations relating to the
Plan, subject to the limitations set forth in Section 15 of the Plan,
(vi) determine the terms and provisions of each Award granted to Participants
under the Plan and each Award Agreement (which need not be identical with the
terms of other Awards and Award Agreements) and, with the consent of the
Participant, to modify or amend an outstanding Award Agreement; provided,
however, that the Committee shall not have the authority to amend or adjust the
exercise price of any Options previously granted to a Participant under the
Plan, whether through amendment, cancellation, replacement grant or otherwise,
without the approval of the shareholders of the Company obtained in the manner
provided in Section 14 of the Plan, (vii) accelerate the exercise date of any
Option or SAR or the vesting of any Restricted Stock Award or Restricted Stock
Unit, (viii) determine whether any Participant will be required to execute a
stock purchase agreement or other agreement as a condition to the issuance of
Shares pursuant to an Award, and to determine the terms and provisions of any
such agreement (which need not be identical with the terms of any other such
agreement) and, with the consent of the Participant, to amend any such
agreement, (ix) interpret the Plan or any agreement entered into with respect to
the grant of Awards and the issuance of Shares upon exercise of Options or the
vesting of Restricted Stock Units, (x) determine the eligibility of an Employee
for benefits hereunder and the amount thereof, (xi) authorize any person to
execute on behalf of the Company any instrument required to effectuate the grant
of an Award previously granted or to take such other actions as may be necessary
or appropriate with respect to the Company’s rights pursuant to Awards or
agreements relating to the grant or exercise thereof and (xii) make such other
determinations and establish such other procedures as it deems necessary or
advisable for the administration of the Plan.
     c. All decisions, determinations and interpretations of the Committee shall
be final and binding on all Participants and any other holders of any Awards
granted under the Plan.
     d. The Committee shall keep minutes of its meetings and of the actions
taken by it without a meeting. A majority of the Committee shall constitute a
quorum and the actions of a majority at a meeting, including a telephone
meeting, at which a quorum is present or acts approved in writing by a majority
of the members of the Committee without a meeting shall constitute acts of the
Committee.
     e. The Company shall pay all original issue and transfer taxes with respect
to the grant of Awards and/or the issue and transfer of Shares pursuant to the
exercise of Options or SARs or the vesting of Restricted Stock Awards or
Restricted Stock Units and all other fees and expenses necessarily incurred by
the Company in connection therewith; provided, however, that the person
exercising an Option or SAR or to whom an Award is granted or to whom Shares are
otherwise issued pursuant to the Plan shall be responsible for all payroll,
withholding, income and other taxes incurred by such person on the date of
exercise of the Option or of issuance or vesting of Shares, as applicable.
5. Eligibility.
     Awards may be granted under the Plan only to Employees; provided, however,
that consultants and Non-Employee Directors shall not be eligible to receive
Incentive Stock Options.

5



--------------------------------------------------------------------------------



 



An Employee who has been granted Awards may, if he or she is otherwise eligible,
be granted additional Awards. References in this Plan to “employment” and
related terms (except for references to “employee” in the definition of
“Employee”) shall include the providing of services as a Non-Employee Director
or consultant.
6. Terms and Conditions of Options.
     Options granted pursuant to the Plan by the Committee shall be either
Incentive Stock Options or Nonstatutory Stock Options and shall be evidenced by
an Option Agreement providing, in addition to such other terms as the Board may
deem advisable, the following terms and conditions:
     a. Time of Granting Options. The date of grant of an Option shall for all
purposes be the date on which the Committee makes the determination granting
such Option; provided, however, that if the Committee determines that such grant
shall be made as of some future date, the date of grant shall be such future
date. Notice of the determination shall be given to each Participant within a
reasonable time after the date of such grant.
     b. Number of Shares. Each Option Agreement shall state the number of Shares
to which it pertains and whether such Option is intended to constitute an
Incentive Stock Option or a Nonstatutory Stock Option. The maximum number of
Shares which may be awarded as Options under the Plan during any calendar year
to any one Participant is 1,000,000 (as may be adjusted pursuant to Section 13
herein, but only to the extent that such adjustment will not affect the status
of any Award intended to qualify as performance-based compensation under Section
162(m) of the Code) Shares. If an Option held by an Employee, including a
Non-Employee Director or consultant, of the Company is canceled, the canceled
Option shall continue to be counted against the maximum number of Shares for
which Options may be granted to such Employee, including a Non-Employee Director
or consultant, and any replacement Option granted to such Employee shall also
count against such limit.
     c. Exercise Price. The exercise price per Share for the Shares to be issued
pursuant to the exercise of an Option shall be such price as is determined by
the Board; provided, however, that such price shall in no event be less than
100% of the Fair Market Value per Share on the date of grant of an Option.
          In the case of any Incentive Stock Option granted to an Employee who
at the time of grant owns or is deemed to own (by reason of the attribution
rules applicable under Section 424(d) of the Code or otherwise) stock possessing
more than ten percent of the total combined voting power of all classes of stock
of the Company or any parent or subsidiary corporations of the Company, the
exercise price per Share shall be no less than 110% of the Fair Market Value per
Share on the date of grant.
     d. Medium and Time of Payment. The consideration to be paid for the Shares
to be issued upon exercise of an Option shall consist entirely of cash or check
payable to the Company or such other consideration and method of payment
permitted under any laws to which the Company is subject and which is approved
by the Committee, including without limitation (i) by delivery of a

6



--------------------------------------------------------------------------------



 



promissory note, (ii) by tendering previously acquired Shares (valued at Fair
Market Value as of the date of tender) that have been owned for a period of at
least six months (or such other period as is necessary to avoid accounting
charges against the Company’s earnings), (iii) if Shares are traded on a
national securities exchange or Nasdaq, through the delivery of irrevocable
instructions to a broker to deliver promptly to the Company an amount equal to
the exercise price, or (iv) any combination of (i), (ii) and (iii). In
connection with all exercises of Options and regardless of the medium of
payment, the Participant shall pay in cash any amount necessary to satisfy the
Company’s withholding obligations.
     e. Term of Options. The term of each Option may be up to ten years from the
date of grant thereof; provided, however, that the term of an Incentive Stock
Option granted to an Employee who, at the time the Incentive Stock Option is
granted, owns or is deemed to own (by reason of the attribution rules of
Section 424(d) of the Code) stock possessing more than ten percent of the total
combined voting power of all classes of stock of the Company, shall be five
years from the date of grant thereof or such shorter term as may be provided in
the Option Agreement.
          The term of any Option may be less than the maximum term provided for
herein as specified by the Committee upon grant of the Option and as set forth
in the Option Agreement.
     f. Maximum Amount of Incentive Stock Options. To the extent that the
aggregate Fair Market Value (determined at the time an Incentive Stock Option is
granted) of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by an Optionee during any calendar year under all
incentive stock option plans of the Company exceeds $100,000, the Options in
excess of such limit shall be treated as Nonstatutory Stock Options.
7. Exercise of Option.
     a. In General. Any Option granted hereunder to a Participant shall be
exercisable at such times and under such conditions as may be determined by the
Committee and as shall be permissible under the terms of the Plan, including any
performance criteria with respect to the Company and/or the Participant as may
be determined by the Committee.
          An Option may be exercised in accordance with the provisions of the
Plan as to all or any portion of the Shares then exercisable thereunder from
time to time during the term of the Option. However, an Option may not be
exercised for a fraction of a Share.
     b. Procedure. An Option shall be deemed to be exercised when written notice
of such exercise has been given to the Company at its principal business office,
or when electronic notice has been effected pursuant to such procedures and
using such third party service providers (for example, E*Trade Securities,
Inc.), if any, as the Company may elect from time to time to engage, in
accordance with the terms of the Option Agreement by the person entitled to
exercise the Option and full payment for the Shares with respect to which the
Option is exercised has been received by or on behalf of the Company, together
with (i) any other agreements required by the terms of the Plan and/or Option
Agreement or as required by the Committee and (ii) payment by the Participant

7



--------------------------------------------------------------------------------



 



of all payroll, withholding or income taxes incurred in connection with such
Option exercise (or arrangements for the collection or payment of such tax
satisfactory to the Board are made).
     c. Decrease in Available Shares. Exercise of an Option in any manner shall
result in a decrease in the number of Shares which thereafter may be available,
both for purposes of the Plan and for sale under the Option, by the number of
Shares as to which the Option is exercised, except if the Option is exercised by
tendering Shares, either actually or by attestation.
     d. Exercise of Shareholder Rights. Until the Option is properly exercised
in accordance with the terms of this Section 7, no right to vote or receive
dividends or any other rights as a shareholder shall exist with respect to the
Optioned Stock. No adjustment shall be made for a dividend or other right for
which the record date is prior to the date the Option is exercised.
     e. Termination of Eligibility. Except as otherwise provided in an Award
Agreement, if a Participant ceases to serve as an Employee for any reason other
than death or permanent and total disability (within the meaning of
Section 22(e)(3) of the Code) and thereby terminates his or her Continuous
Status as an Employee, he or she may, but only within 90 days following the date
he or she ceases his or her Continuous Status as an Employee (subject to any
earlier termination of the Option as provided by its terms), exercise his or her
Option to the extent that he or she was entitled to exercise it at the date of
such termination. To the extent that he or she was not entitled to exercise the
Option at the date of such termination, or if he or she does not exercise such
Option (which he or she was entitled to exercise) within the time specified
herein, the Option shall terminate. Notwithstanding anything to the contrary
herein, the Committee may at any time and from time to time prior to the
termination of a Nonstatutory Stock Option, with the consent of the Participant,
extend the period of time during which the Participant may exercise his or her
Nonstatutory Stock Option following the date he or she ceases his or her
Continuous Status as an Employee; provided, however, that the maximum period of
time during which a Nonstatutory Stock Option shall be exercisable following the
date on which a Participant terminates his or her Continuous Status as an
Employee shall not exceed the original term of such Option as set forth in the
Option Agreement and that notwithstanding any extension of time during which a
Nonstatutory Stock Option may be exercised, such Option, unless otherwise
amended by the Committee, shall only be exercisable to the extent the
Participant was entitled to exercise the Option on the date he or she ceased his
or her Continuous Status as an Employee; provided, further, that no extension
shall be made at any time where the exercise price per Share of such Option is
less than the Fair Market Value of one Share at the time of such proposed
extension, unless it is determined that such extension will not cause the
Participant to incur additional tax and interest charges upon exercise of such
Option under Section 409A of the Code.
     f. Death or Disability of Participant. Except as otherwise provided in an
Award Agreement, if a Participant’s Continuous Status as an Employee ceases due
to death or permanent and total disability (within the meaning of
Section 22(e)(3) of the Code) of the Participant, the Option may be exercised
within 180 days (or such other period of time not exceeding one year as is
determined by the Committee at the time of granting the Option) following the
date of death or termination of employment due to permanent or total disability
(subject to any earlier termination of the Option as provided by its terms), by
the Participant in the case of permanent or total disability,

8



--------------------------------------------------------------------------------



 



or in the case of death by the Participant’s estate or by a person who acquired
the right to exercise the Option by bequest or inheritance, but in any case
(unless otherwise determined by the Committee at the time of granting the
Option) only to the extent the Participant was entitled to exercise the Option
at the date of his or her termination of employment by death or permanent and
total disability. To the extent that he or she was not entitled to exercise such
Option at the date of his or her termination of employment by death or permanent
and total disability, or if he or she does not exercise such Option (which he or
she was entitled to exercise) within the time specified herein, the Option shall
terminate. Notwithstanding anything to the contrary herein, the Committee may at
any time and from time to time prior to the termination of a Nonstatutory Stock
Option, with the consent of the Participant, extend the period of time during
which the Participant may exercise his or her Nonstatutory Stock Option
following the date he or she ceases his or her Continuous Status as an Employee;
provided, however, that the maximum period of time during which a Nonstatutory
Stock Option shall be exercisable following the date on which a Participant
terminates his or her Continuous Status as an Employee shall not exceed the
original term of such Option as set forth in the Option Agreement and that
notwithstanding any extension of time during which a Nonstatutory Stock Option
may be exercised, such Option, unless otherwise amended by the Committee, shall
only be exercisable to the extent the Participant was entitled to exercise the
Option on the date he or she ceased his or her Continuous Status as an Employee,
and provided further, that no extension shall be made at any time where the
exercise price per Share of such Option is less than the Fair Market Value of
one Share at the time of such proposed extension, unless it is determined that
such extension will not cause the Participant to incur additional tax and
interest charges upon exercise of such Option under Section 409A of the Code.
     g. Expiration of Option. Notwithstanding any provision in the Plan,
including but not limited to the provisions set forth in Sections 7(e) and 7(f),
an Option may not be exercised, under any circumstances, after the expiration of
its term.
     h. Conditions on Exercise and Issuance. As soon as practicable after any
proper exercise of an Option in accordance with the provisions of the Plan, the
Company shall (i) deliver to the Participant at the principal executive office
of the Company or such other place as shall be mutually agreed upon between the
Company and the Participant, a certificate or certificates representing the
Shares for which the Option shall have been exercised or (ii) otherwise arrange
for such Shares to be issued to the Participant. The time of issuance and, if
applicable, delivery of the certificate or certificates representing the Shares
for which the Option shall have been exercised may be postponed by the Company
for such period as may be required by the Company, with reasonable diligence, to
comply with any law or regulation applicable to the issuance or delivery of such
Shares.
          Options granted under the Plan are conditioned upon the Company
obtaining any required permit or order from the appropriate governmental
agencies authorizing the Company to issue such Options and Shares issuable upon
exercise thereof. Shares shall not be issued pursuant to the exercise of an
Option unless the exercise of such Option and the issuance and delivery of such
Shares pursuant thereto shall comply with all relevant provisions of law,
including, without limitation, the Securities Act, the Exchange Act, applicable
state law, the rules and regulations promulgated thereunder and the requirements
of any stock exchange upon which the Shares may

9



--------------------------------------------------------------------------------



 



then be listed. Any such issuance may be further subject to the approval of
counsel for the Company with respect to such compliance.
8. Share Appreciation Rights
     a. Grant of SARs. Subject to the terms and conditions of the Plan, SARs may
be granted to Participants at any time and from time to time as shall be
determined by the Committee. The Committee may grant Freestanding SARs, Tandem
SARs or any combination of Freestanding and Tandem SARs.
     b. Subject to the terms and conditions of the Plan, the Committee shall
have complete discretion in determining the number of SARs granted to each
Participant and, consistent with the provisions of the Plan, in determining the
terms and conditions pertaining to such SARs. The maximum number of Shares with
respect to which SARs may be awarded under the Plan during any calendar year to
any one Participant is 1,000,000 (as may be adjusted pursuant to Section 13
herein, but only to the extent that such adjustment will not affect the status
of any Award intended to qualify as performance-based compensation under Section
162(m) of the Code). If SARs held by an Employee, including a Non-Employee
Director or consultant, of the Company are canceled, the canceled SARs shall
continue to be counted against the maximum number of Shares for which SARs may
be granted to such Participant, and any replacement SARs granted to Participant
shall also count against such limit.
          The Grant Price for each SAR shall be determined by the Committee and
shall be specified in the SAR Award Agreement; provided, however, that the Grant
Price shall not be less than 100% of the Fair Market Value per Share on the date
of grant.
     c. SAR Award Agreement. Each SAR Award shall be evidenced by a SAR Award
Agreement that shall specify the Grant Price, the term of the SAR, and such
other provisions as the Committee shall determine in its sole discretion and
which are not inconsistent with this Plan.
     d. Term of SAR. The term of a SAR granted under the Plan shall be
determined by the Committee, in its sole discretion, and except as determined
otherwise by the Committee and specified in the SAR Award Agreement, no SAR
shall be exercisable later than the tenth anniversary of the date of grant.
     e. Exercise of Freestanding SARs. Freestanding SARs may be exercised upon
whatever terms and conditions the Committee, in its sole discretion, imposes and
specifies in the SAR Award Agreement.
     f. Exercise of Tandem SARs. Tandem SARs may be exercised for all or part of
the Shares subject to the related Option upon the surrender of the right to
exercise the equivalent portion of the related Option. A Tandem SAR may be
exercised only with respect to the Shares for which its related Option is then
exercisable.
          Notwithstanding any other provision of this Plan to the contrary, with
respect to a Tandem SAR: (a) the Tandem SAR will expire no later than the
expiration of the underlying Option;

10



--------------------------------------------------------------------------------



 



(b) the exercise of the Tandem SAR may not have economic and tax consequences
more favorable than the exercise of the Option followed by an immediate sale of
the underlying Shares, and the value of the payout with respect to the Tandem
SAR may be for no more than 100% of the excess of the Fair Market Value of the
Shares subject to the underlying Option at the time the Tandem SAR is exercised
over the exercise price of the underlying Option; (c) the Tandem SAR may be
exercised only when the Fair Market Value of the Shares subject to the Option
exceeds the exercise price of the Option; (d) the Tandem SAR may be exercised
only when the underlying Option is eligible to be exercised; and (e) the Tandem
SAR is transferable only when the underlying Option is transferable, and under
the same conditions.
     g. Payment of SAR Amount. SARs granted under this Plan shall be payable
upon exercise in Shares, cash or such other property as may be designated by the
Committee. Upon the exercise of a SAR, a Participant shall be entitled to
receive from the Company such number of Shares (or, in the case of SARs
exercisable for cash or other property, cash or property with a value equal to
such number of Shares) determined by multiplying:

  (i)   The excess of the Fair Market Value of a Share on the date of exercise
over the Grant Price; by     (ii)   The number of Shares with respect to which
the SAR is exercised.

          Such product shall then be divided by the Fair Market Value of a Share
on the date of exercise. The resulting number (rounded down to the next whole
number) is the number of Shares to be issued to the Participant upon exercise of
a SAR.
     h. Termination of Employment. Each SAR Award Agreement shall set forth the
extent to which the Participant shall have the right to exercise the SAR
following termination of the Participant’s employment with or provision of
services to the Company, its Affiliates and/or its Subsidiaries, as the case may
be. Such provisions shall be determined in the sole discretion of the Committee,
shall be included in the SAR Award Agreement entered into with Participants,
need not be uniform among all SARs issued pursuant to this Plan, and may reflect
distinctions based on the reasons for termination.
     i. Nontransferability of SARs. Except as otherwise provided in a
Participant’s SAR Award Agreement or otherwise determined at any time by the
Committee, no SAR granted under the Plan may be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution. Further, except as otherwise provided in a
Participant’s SAR Award Agreement or otherwise determined at any time by the
Committee, all SARs granted to a Participant under this Plan shall be
exercisable during his lifetime only by such Participant. With respect to those
SARs, if any, that are permitted to be transferred to another individual,
references in the Plan to exercise of the SAR by the Participant or payment of
any amount to the Participant shall be deemed to include, as determined by the
Committee, the Participant’s permitted transferee.
     j. Other Restrictions. The Committee shall impose such other conditions
and/or restrictions on any Shares received upon exercise of a SAR granted
pursuant to the Plan as it may

11



--------------------------------------------------------------------------------



 



deem advisable or desirable. These restrictions may include, but shall not be
limited to, a requirement that the Participant hold the Shares received upon
exercise of a SAR for a specified period of time.
9. Terms and Conditions of Restricted Stock Awards.
     a. Grant. Restricted Stock Awards may be granted hereunder by the Committee
to Employees either alone or in addition to other Awards granted under the Plan.
A Restricted Stock Award shall be subject to such terms and conditions as may be
determined by the Committee and may be subject to vesting conditioned upon the
satisfaction of such requirements, conditions (such as a condition that the
Participant’s right to the Shares shall vest in installments over a period of
time during which services are to be provided to the Company by the Employee),
restrictions or performance criteria as shall be established by the Committee
and set forth in the Award Agreement. During any period during which Shares
acquired pursuant to a Restricted Stock Award are subject to vesting conditions,
such Shares may not be sold, exchanged, transferred, pledged, assigned or
otherwise disposed of by the Participant. The provisions of Restricted Stock
Awards need not be the same with respect to each Participant receiving such
awards. The Committee has absolute discretion to determine whether any
consideration is to be received by the Company as a condition precedent to the
issuance of Restricted Stock Awards. The terms of any Restricted Stock Award
granted under this Plan shall be set forth in a written Award Agreement which
shall contain provisions determined by the Committee which are not inconsistent
with the Plan. The maximum number of Shares subject to Restricted Stock Awards
that may be granted under the Plan during any calendar year to any one
Participant is 1,000,000 (as may be adjusted pursuant to Section 13 herein, but
only to the extent that such adjustment will not affect the status of any Award
intended to qualify as performance-based compensation under Section 162(m) of
the Code).
     b. Rights of Holders of Restricted Stock. Beginning on the date of grant of
a Restricted Stock Award and subject to execution of the Award Agreement, the
Participant shall become a shareholder of the Company with respect to all Shares
subject to the Restricted Stock Award and shall have all of the rights of a
shareholder, including the right to vote the Shares subject to the Restricted
Stock Award and the right to receive distributions made with respect to such
Shares; provided, however, that any Shares or any other property (other than
cash) distributed as a dividend or otherwise with respect to any such Shares as
to which the restrictions have not yet lapsed shall be subject to the same
restrictions as the Shares subject to the Restricted Stock Award.
     c. Delivery of Shares. Shares issued upon the grant of Restricted Stock
Awards shall, unless otherwise determined by the Committee, be maintained in the
custody of or on behalf of the Company until all applicable vesting conditions
have been satisfied. Shares subject to Restricted Stock Awards that are no
longer subject to restrictions shall be delivered to the Participant promptly
after the applicable restrictions lapse or are waived. Notwithstanding anything
to the contrary set forth herein, but subject to Section 17(j) hereof, delivery
of Shares pursuant to a Restricted Stock Award shall be made no later than
2-1/2 months after the close of the Company’s first taxable year in which such
Shares are no longer subject to a substantial risk of forfeiture (within the
meaning of Section 409A of the Code).

12



--------------------------------------------------------------------------------



 



     d. Termination of Continuous Status as an Employee. Unless otherwise
determined by the Committee or unless otherwise provided in the Award Agreement
evidencing the Award, in the event of the termination of a Participant’s
Continuous Status as an Employee, Shares which are subject to a Participant’s
Restricted Stock Award which are not vested as of the date of such termination
shall be automatically forfeited by the Participant and cancelled by the Company
for no value.
     e. Waiver of Forfeiture. The Committee may, when it finds that a waiver
would be in the best interests of the Company and subject to such terms and
conditions as the Committee shall deem appropriate, waive in whole or in part
any remaining vesting restrictions with respect to any Restricted Stock Award or
any other conditions set forth in any Award Agreement.
10. Terms and Conditions of Restricted Stock Units.
     a. Grant. Restricted Stock Units may be issued hereunder to Employees
either alone or in addition to other Awards granted under the Plan. A Restricted
Stock Unit is a bookkeeping entry that represents the right to receive one Share
to be issued and delivered at the end of the applicable vesting period, subject
to a risk of cancellation and to the other terms and conditions set forth in the
Plan and in any Award Agreement evidencing the Restricted Stock Unit and subject
to any additional restrictions, performance criteria and other terms and
conditions established by the Committee. The Company shall establish and
maintain accounts for Participants in which the Company shall record Restricted
Stock Units and the transactions and events affecting such units. Restricted
Stock Units and other items reflected in the account will represent only
bookkeeping entries by the Company to evidence the Company’s unfunded
obligations. The provisions of Restricted Stock Units need not be the same with
respect to each Participant receiving such Awards. The Committee has absolute
discretion to determine whether any consideration is to be received by the
Company as a condition precedent to the grant of a Restricted Stock Unit. The
terms of any Restricted Stock Unit granted under this Plan shall be set forth in
a written Award Agreement which shall contain provisions determined by the
Committee in its sole discretion which are not inconsistent with the Plan. The
maximum number of Shares subject to Restricted Stock Units that may be granted
under the Plan during any calendar year to any one Participant is 1,000,000 (as
may be adjusted pursuant to Section 13 herein, but only to the extent that such
adjustment will not affect the status of any Award intended to qualify as
performance-based compensation under Section 162(m) of the Code).
     b. Rights of Holders of Restricted Stock Units; Dividend Equivalents.
Unless the Committee otherwise provides in an Award Agreement for Restricted
Stock Units, any Participant holding Restricted Stock Units shall have no rights
as a shareholder of the Company with respect to such Restricted Stock Units. The
Committee shall be authorized to establish procedures pursuant to which the
Company’s payment of any Restricted Stock Unit may be deferred in a manner that
would not trigger the adverse tax consequences under Code Section 409A. Subject
to the provisions of the Plan and any Award Agreement, the recipient of a
Restricted Stock Unit may, if so determined by the Committee, be entitled to
receive, currently (or on a deferred basis, but in such a case subject to the
same vesting restrictions as the Restricted Stock Unit to which such dividend
relates, with such deferral to last no longer than the vesting period to which
such Restricted Stock Unit is subject) and

13



--------------------------------------------------------------------------------



 



with respect to the number of Shares covered by the Award, payments (“Dividend
Equivalents”) in amounts equivalent to cash, stock or other property paid by the
Company as dividends on the Company’s Common Stock prior to the vesting of the
Restricted Stock Units in a manner that would not trigger the adverse tax
consequences under Code Section 409A.
     c. Delivery of Shares in Settlement of Restricted Stock Units. Restricted
Stock Units (if not previously cancelled) will be automatically settled on or
about the vesting date or dates set forth in the Restricted Stock Unit Award
Agreement evidencing the Award. The Company may make delivery of Shares in
settlement of Restricted Stock Units by either delivering one or more stock
certificates representing such Shares to the Participant, registered in the name
of the Participant, or by depositing such Shares into an account maintained for
the Participant and established in connection with any Company plan or
arrangement providing for investment in Common Stock of the Company.
Notwithstanding anything to the contrary set forth herein, but subject to
Section 17(k), delivery of Shares pursuant to a Restricted Stock Unit shall be
made no later than 2-1/2 months after the close of the Company’s first taxable
year in which such Shares are no longer subject to a substantial risk of
forfeiture (within the meaning of Section 409A of the Code).
     d. Termination of Continuous Status as an Employee. Unless otherwise
determined by the Committee and provided in the Restricted Stock Unit Award
Agreement evidencing the Award, in the event of the termination of a
Participant’s Continuous Status as an Employee, the Participant’s Restricted
Stock Units which are not vested as of the date of such termination shall not
vest and shall automatically be cancelled for no value and without issuance of
any Shares.
     e. Waiver of Forfeiture. The Committee may, when it finds that a waiver
would be in the best interests of the Company and subject to such terms and
conditions as the Committee shall deem appropriate, waive in whole or in part
any remaining vesting restrictions with respect to any Restricted Stock Units or
any other conditions set forth in any Restricted Stock Unit Award Agreement.
11. Code Section 162(m) Provisions
     a. Application to Covered Employee. Notwithstanding any other provision of
the Plan, if the Committee determines at the time an Option, SAR, Restricted
Stock, or Restricted Stock Unit Award is granted to a Participant that such
Participant is, or is likely to be as of the end of the tax year in which the
Company would claim a tax deduction in connection with such Award, a “covered
employee” within the meaning of Section 162(m)(3) of the Code, then the
Committee may qualify such an Award as “performance-based compensation” pursuant
to Section 162(m) of the Code. The Committee has complete discretion concerning
whether a particular Award should be qualified as “performance-based
compensation.” If the Committee determines that a particular Award should
qualify as “performance-based compensation,” the provisions of this Section 11,
to the extent applicable, shall control over any contrary provision in the Plan.
     b. Performance Goals. Restricted Stock and Restricted Stock Unit Awards may
be made subject to the achievement of performance goals established by the
Committee relating to one or more business criteria (the “Performance Criteria”)
pursuant to Section 162(m) of the Code. Performance Criteria may be applied to
the Company, an Affiliate, a Subsidiary, division, business

14



--------------------------------------------------------------------------------



 



unit or individual or any combination thereof and may be measured in absolute
levels or relative to another company or companies, a peer group, an index or
indicies or Company performance in a previous period. Performance may be
measured annually or cumulatively over a longer period of time. Performance
Criteria that may be used to establish performance goals are: revenue; operating
income or net operating income; orders, return on equity; return on assets or
net assets; cash flow; share price performance; return on capital; earnings;
earnings per share; shareholder return and/or value (including but not limited
to total shareholder return); economic value added; economic profit; ratio of
operating earnings to capital spending; EBITDA; EBIT; costs; operating earnings;
gains; product development; client development; leadership; project progress;
project completion; increase in total revenues; net income; operating cash flow;
net cash flow; retained earnings; budget achievement; return on capital
employed; return on invested capital; cash available to Company from a
subsidiary or subsidiaries; expense spending; gross margin; net margin; market
capitalization; customer satisfaction; financial return ratios; market share;
operating profits (including earnings before or after income taxes, depreciation
and amortization); net profits; earnings per share growth; profit returns and
margins; stock price; working capital; business trends; production cost; project
milestones; capacity utilization; quality; economic value added; operating
efficiency; diversity; debt; dividends; bond ratings; corporate governance; and
health and safety. The performance goals for each Participant and the amount
payable if those goals are met shall be established in writing for each
specified period of performance by the Committee no later than 90 days after the
commencement of the period of service to which the performance goals relate and
while the outcome of whether or not those goals will be achieved is
substantially uncertain. However, in no event will such goals be established
after 25% of the period of service to which the goals relate has elapsed. The
performance goals shall be objective. Such goals and the amount payable for each
performance period if the goals are achieved shall be set forth in the
applicable Award Agreement. No amounts shall be payable to any Participant for
any performance period unless and until the Committee certifies that the
performance goals and any other material terms were in fact satisfied.
     c. Adjustment of Payment. Notwithstanding any provision of the Plan, with
respect to any Restricted Stock or Restricted Stock Unit Award that is subject
to this Section, the Committee may adjust downwards, but not upwards, the amount
payable pursuant to such Award.
     d. Other Restrictions. The Committee shall have the power to impose such
other restrictions on Awards subject to this Section as it may deem necessary or
appropriate to ensure that such Awards satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m)(4)(C) of
the Code, or any successor provision thereto.
12. Nontransferability of Awards.
     Except as otherwise provided in a Participant’s Award Agreement or
otherwise determined at any time by the Committee, no Awards granted under the
Plan, and no Shares subject to any such Awards, that have not been issued or as
to which any applicable vesting restriction, performance or deferral period has
not lapsed, may be sold, pledged, assigned, hypothecated, gifted, transferred or
disposed of in any manner, either voluntarily or involuntarily by operation of
law, other than by will or by the laws of descent or distribution or transfers
between spouses incident to a divorce. Further, except as otherwise provided in
a Participant’s Award Agreement or otherwise determined at any

15



--------------------------------------------------------------------------------



 



time by the Committee, Options and SARs may be exercised during the life of the
Participant only by the Participant or the Participant’s guardian or legal
representative. Notwithstanding the foregoing, a Participant may assign or
transfer an Award (other than an ISO) with the consent of the Committee (each
transferee thereof, a “Permitted Transferee”), which consent may be granted or
withheld in the Committee’s sole discretion, provided that such Permitted
Transferee shall be bound by and subject to all of the terms and conditions of
the Plan and the Award Agreement relating to the transferred Award and shall
execute an agreement satisfactory to the Company evidencing such obligations;
and, provided further, that such Participant shall remain bound by the terms and
conditions of the Plan. The Company shall cooperate with any Permitted
Transferee and the Company’s transfer agent in effectuating any transfer
permitted under this Section 12. With respect to those Awards, if any, that are
permitted to be transferred to another individual, references in the Plan to
exercise of the Award by the Participant or payment of any amount or issuance of
any Shares to the Participant shall be deemed to include, as determined by the
Board, the Participant’s Permitted Transferee.
13. Adjustment Upon Change in Corporate Structure.
     a. Subject to any required action by the shareholders of the Company, the
number and type of Shares covered by each outstanding Award, and the number and
type of Shares which have been authorized for issuance under the Plan but as to
which no Awards have yet been granted or which have been returned to the Plan
upon cancellation, expiration or forfeiture of an Award, as well as the exercise
or purchase price per Share, as applicable, covered by outstanding Awards, shall
be proportionately adjusted for any increase or decrease in the number of issued
Shares resulting from a stock split, reverse stock split or combination or the
payment of a stock dividend (but only on the Common Stock) or reclassification
of the Common Stock or any other increase or decrease in the number of issued
Shares effected without receipt of consideration by the Company (other than
stock awards to Employees); provided, however, that the conversion of any
convertible securities of the Company shall not be deemed to have been effected
without the receipt of consideration. Any such adjustment shall be determined in
good faith by the Committee to be appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan, and the Committee’s determination in that respect shall be
final, binding and conclusive. Except as expressly provided herein, no issue by
the Company of shares of stock of any class, or securities convertible into
shares of stock of any class, shall affect, and no adjustment by reason thereof
shall be made with respect to, the number or price of Shares subject to the Plan
or an Award.
     b. In the event of the proposed dissolution or liquidation of the Company,
or in the event of a proposed sale of all or substantially all of the assets of
the Company (other than in the ordinary course of business), or the merger or
consolidation of the Company with or into another corporation, as a result of
which the Company is not the surviving and controlling corporation, the Board
shall, to the extent such action would not trigger the adverse tax consequences
under Code Section 409A, (i) make provision for the assumption of outstanding
Awards by the successor corporation, (ii) declare that any Option shall
terminate as of a date fixed by the Board which is at least 30 days after the
notice thereof to the Participant and shall give each Participant the right to
exercise his or her Option as to all or any part of the Optioned Stock,
including Shares as to which

16



--------------------------------------------------------------------------------



 



the Option would not otherwise be exercisable provided such exercise does not
violate Section 7(h) of the Plan, (iii) accelerate the vesting of Restricted
Stock Awards and Restricted Stock Units, or (iv) cause any Award outstanding as
of the effective date of any such event to be cancelled in consideration of a
cash payment or grant of an alternative option or award (whether by the Company
or any entity that is a party to the transaction), or a combination thereof, to
the holder of the cancelled Award, provided that such payment and/or grant are
substantially equivalent in value to the fair market value of the cancelled
Award as determined by the Committee.
     c. No fractional shares of Common Stock shall be issuable on account of any
action aforesaid, and the aggregate number of shares into which Shares then
covered by an Award, when changed as the result of such action, shall be reduced
to the largest number of whole shares resulting from such action, unless the
Board, in its sole discretion, shall determine to issue scrip certificates in
respect to any fractional shares, which scrip certificates shall be in a form
and have such terms and conditions as the Board in its discretion shall
prescribe.
14. Shareholder Approval.
     Effectiveness of the Original Plan was subject to approval by the
shareholders of the Company within 12 months before or after the date the Plan
was adopted by the Board, and such shareholder approval was obtained on May 8,
2003. Effectiveness of the 2004 Restatement was subject to approval of the
shareholders of the Company, and such approval was obtained on May 14, 2004.
Effectiveness of this Amended and Restated 2003 Equity Incentive Plan shall be
subject to approval by the shareholders of the Company. Shareholder approval
shall be obtained (i) by the affirmative vote of the holders of a majority of
the Shares present or represented and entitled to vote thereon at a meeting of
shareholders duly held in accordance with the laws of the State of California or
(ii) by written consent of the holders of the outstanding Shares having not less
than the minimum number of votes that would be necessary to authorize the
approval at a meeting of the shareholders duly held in accordance with the laws
of the State of California.
15. Amendment and Termination of the Plan.
     a. Amendment and Termination. The Board may amend or terminate the Plan
from time to time in such respects as the Board may deem advisable, subject to
any requirement for shareholder approval imposed by applicable law, including
the rules and regulations of The NASDAQ Stock Exchange LLC or any stock exchange
on which Shares are listed or quoted, and shall make any amendments which may be
required so that Options intended to be Incentive Stock Options shall at all
times continue to be Incentive Stock Options for the purpose of Section 422 of
the Code; provided, however, that without approval of the Company’s
shareholders, no such revision or amendment shall (i) materially increase the
benefits accruing to participants under the Plan; (ii) increase the number of
Shares which may be issued under the Plan, other than in connection with an
adjustment under Section 13 of the Plan; (iii) materially modify the
requirements as to eligibility for participation in the Plan; (iv) materially
change the designation of the class of Employees eligible to be granted Awards;
(v) remove the administration of the Plan from the Board or its Committee; or
(vi) extend the term of the Plan beyond the maximum term set forth in Section 18
hereunder.

17



--------------------------------------------------------------------------------



 



     b. Effect of Amendment or Termination. Except as otherwise provided in
Section 13 of the Plan, and except to the extent necessary to avoid the
imposition of additional tax and/or interest under Section 409A of the Code with
respect to Awards that are treated as nonqualified deferred compensation, any
amendment or termination of the Plan shall not affect Awards already granted,
and such Awards shall remain in full force and effect as if the Plan had not
been amended or terminated, unless mutually agreed otherwise between the
Participant and the Company, which agreement must be in writing and signed by
the Participant and the Company.
16. Indemnification.
          No member of the Board or its Committee shall be liable for any act or
action taken, whether of commission or omission, except in circumstances
involving willful misconduct, or for any act or action taken, whether of
commission or omission, by any other member or by any officer, agent or
Employee. In addition to such other rights of indemnification they may have as
members of the Board, or as members of the Committee, the Board and the
Committee shall be indemnified by the Company against reasonable expenses,
including attorneys’ fees actually and necessarily incurred in connection with
the defense of any action, suit or proceeding, or in connection with any appeal
therein, to which they or any of them may be a party by reason of any action
taken, by commission or omission, in connection with the Plan or any Award
granted thereunder, and against all amounts paid by them in settlement thereof
(provided such settlement is approved by independent legal counsel selected by
the Company) or paid by them in satisfaction of a judgment in any action, suit
or proceeding, except in relation to matters as to which it shall be adjudged in
such action, suit or proceeding that a Board or Committee member is liable for
willful misconduct in the performance of his or her duties; provided that within
60 days after institution of any such action, suit or proceeding, such Board or
Committee member shall in writing have offered the Company the opportunity, at
its own expense, to handle and defend the same.
17. General Provisions.
     a. Withholding or Deduction for Taxes. The grant of Awards hereunder and
the issuance of Shares and all payments and distributions pursuant to this Plan
are conditioned upon the Company’s reservation of the right to withhold, in
accordance with any applicable law, from any compensation or other amounts
payable to the Participant, any taxes required to be withheld under Federal,
state or local law as a result of the: (i) grant of any Award, (ii) exercise of
any Option, (iii) sale of Shares issued upon exercise of Options, (iv) delivery
of Shares, cash or other property, (v) lapse of restrictions in connection with
any Award, or (vi) any other event occurring pursuant to the Plan. To the extent
that compensation and other amounts, if any, payable to the Participant are
insufficient to pay any taxes required to be so withheld, the Company may, in
its sole discretion, require the Participant, including without limitation, as a
condition of the exercise of any Option, to pay in cash to the Company an amount
sufficient to cover such tax liability or otherwise to make adequate provision
for the delivery to the Company of cash necessary to satisfy the Company’s
withholding obligations under Federal and state law. The Committee shall be
authorized to establish procedures for election by Participants to satisfy such
obligations for the payment of such taxes by tendering previously acquired
Shares (either actually or by attestation, valued at their then Fair Market
Value) that have been owned for a period of at least six months (or such other
period as may

18



--------------------------------------------------------------------------------



 



be necessary to avoid accounting charges against the Company’s earnings), or by
directing the Company to retain Shares (up to the Participant’s minimum required
tax withholding rate) otherwise deliverable in connection with the Award.
     b. Other Plans. Nothing contained in the Plan shall prohibit the Company
from establishing additional incentive compensation arrangements.
     c. No Enlargement of Rights. Neither the Plan, nor the granting of Awards,
nor any other action taken pursuant to the Plan shall constitute or be evidence
of any agreement or understanding, express or implied, that the Company will
retain an Employee for any period of time, or at any particular rate of
compensation. Nothing in the Plan shall be deemed to limit or affect the right
of the Company to discharge any Employee at any time for any reason or no
reason.
          No Employee shall have any right to or interest in Awards authorized
hereunder prior to the grant thereof to such eligible person, and upon such
grant he or she shall have only such rights and interests as are expressly
provided herein and in the related Award Agreement, subject, however, to all
applicable provisions of the Company’s Articles of Incorporation, as the same
may be amended from time to time.
     d. Notice. Any notice to be given to the Company pursuant to the provisions
of the Plan shall be addressed to the Company in care of its Secretary (or such
other person as the Company may designate from time to time) at its principal
office, and any notice to be given to a Participant to whom an Award is granted
hereunder shall be delivered personally or addressed to him or her at the
address given beneath his or her signature on his or her Award Agreement, or at
such other address as such Participant or his or her transferee (upon any
permitted transfer) may hereafter designate in writing to the Company. Any such
notice shall be deemed duly given when enclosed in a properly sealed envelope or
wrapper addressed as aforesaid, registered or certified, and deposited, postage
and registry or certification fee prepaid, in a post office or branch post
office regularly maintained by the United States Postal Service. It shall be the
obligation of each Participant holding Shares purchased upon exercise of an
Option or otherwise issued pursuant to Awards hereunder to provide the Secretary
of the Company, by letter mailed as provided hereinabove, with written notice of
his or her direct mailing address.
     e. Applicable Law. To the extent that Federal laws do not otherwise
control, the Plan shall be governed by and construed in accordance with the laws
of the State of California, without regard to the conflict of laws rules
thereof.
     f. Incentive Stock Options. The Company shall not be liable to an Optionee
or other person if it is determined for any reason by the Internal Revenue
Service or any court having jurisdiction that any Incentive Stock Options are
not incentive stock options as defined in Section 422 of the Code.
     g. Information to Participants. The Company shall provide without charge to
each Participant copies of its annual financial statements (which need not be
audited), which may be included within such annual and periodic reports as are
provided by the Company to its shareholders generally.

19



--------------------------------------------------------------------------------



 



     h. Availability of Plan. A copy of the Plan shall be delivered to the
Secretary of the Company and shall be shown by him or her to any eligible person
making reasonable inquiry concerning it.
     i. Severability. In the event that any provision of the Plan is found to be
invalid or otherwise unenforceable under any applicable law, such invalidity or
unenforceability shall not be construed as rendering any other provisions
contained herein as invalid or unenforceable, and all such other provisions
shall be given full force and effect to the same extent as though the invalid or
unenforceable provision was not contained herein.
     j. Form of Shares and Restricted Stock Awards; Stop Transfer Orders. Shares
issued or delivered under the Plan, including Shares subject to any Restricted
Stock Award, may be evidenced in such manner as the Committee in its sole
discretion shall deem appropriate, including, without limitation, book-entry
registration or issuance of a stock certificate or certificates. In the event
any stock certificate is issued in respect of a Restricted Stock Award, such
certificate shall bear an appropriate legend referring to the terms, conditions
and restrictions applicable to such Award. All certificates for Shares delivered
under the Plan pursuant to any Award shall be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the
rules, regulations and other requirements of the Securities and Exchange
Commission, any stock exchange or quotation system upon which the Shares are
then listed or quoted, and any applicable federal or state securities law, and
the Committee may cause a legend or legends to be put on any such certificates
to make appropriate reference to such restrictions.
     k. Unfunded Status of the Plan. The Plan is intended to constitute an
“unfunded” plan for incentive compensation. With respect to any payments not yet
made to a Participant by the Company, nothing contained herein shall give any
such Participant any rights that are greater than those of a general creditor of
the Company. In its sole discretion, the Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver the Shares or payments in lieu of or with respect to Awards hereunder;
provided, however, that the existence of such trusts or other arrangements is
consistent with the unfunded status of the Plan.
     l. Amendment to Comply with Applicable Law. It is intended that no Award
granted under this Plan shall be subject to any interest or additional tax under
Section 409A of the Code. In the event Code Section 409A is amended after the
date hereof, or regulations or other guidance is promulgated after the date
hereof that would make an Award under the Plan subject to the provisions of Code
Section 409A, then the terms and conditions of this Plan shall be interpreted
and applied, to the extent possible, in a manner to avoid the imposition of the
provisions of Code Section 409A.
18. Effective Date and Term of Plan.
     The Original Plan became effective upon shareholder approval on May 8, 2003
in accordance with Section 14 of the Plan, and the 2004 Restatement became
effective on May 14, 2004 in accordance with the shareholder approval provisions
of Section 14. This Amended and Restated 2003 Equity Incentive Plan shall become
effective upon shareholder approval at the 2008 Annual Meeting of Shareholders
of the Company. This Plan shall continue in effect for a term of

20



--------------------------------------------------------------------------------



 



ten years following the date of shareholder approval of the Original Plan (i.e.,
until May 8, 2013) unless sooner terminated under Section 15 of the Plan. This
Amended and Restated 2003 Equity Incentive Plan shall not become effective if
not approved by the shareholders of the Company at the Company’s 2008 Annual
Meeting of Shareholders and, in such case, the 2004 Restatement shall continue
in full force and effect.

21



--------------------------------------------------------------------------------



 



CERTIFICATE OF SECRETARY
     The undersigned Secretary of Tekelec, a California corporation (the
“Company”), hereby certifies that the foregoing is a true and correct copy of
the Company’s Amended and Restated 2003 Equity Incentive Plan.
     IN WITNESS WHEREOF, the undersigned has executed this document as of the
date set forth below.

         
Date:                     , 2008
       
 
 
 
Stuart H. Kupinsky, Secretary    





--------------------------------------------------------------------------------



 



EXHIBIT A
[2008 Master Option Form]



(TEKELEC LOGO) [v41069v4106901.gif]
AMENDED AND RESTATED
2003 EQUITY INCENTIVE PLAN
Stock Option Agreement
Tekelec hereby grants to you an Option under the Tekelec Amended and Restated
2003 Equity Incentive Plan (the “Plan”), to purchase the number of shares of
Tekelec Common Stock set forth below.
Name:
Employee ID #:
Date of Grant:
Type of Option:
Number of Shares:
Exercise Price:

     
Payment:
  Payment of the exercise price and applicable taxes may be made (i) by cash or
check and/or (ii) pursuant to a “Cashless” exercise (see Option Terms and
Conditions attached hereto).
 
   
Vesting Schedule:
  [e.g., ___% will vest and become exercisable on DATE, and the remaining ___%
will vest in ___[quarterly] installments with the first of such installments
vesting on DATE and one additional installment vesting on [the last day of each
calendar quarter thereafter], provided that with respect to each such vesting of
an installment the optionee remains an Employee of the Company (or one of its
affiliates) from the option grant date through the applicable vesting date.]
 
   
Expiration Date:
  [e.g., your option will expire on DATE, provided, however, that in the event
of your termination of employment with the Company or your disability or death,
the provision of Sections 6 and 7 of the Option Terms and Conditions attached
hereto shall apply to your right to exercise the Option.]

This Stock Option Agreement consists of this page and the Option Terms and
Conditions and the Notice of Exercise of Stock Option attached hereto. By
signing below, you accept the grant of this Option and agree that this Option is
subject in all respects to the terms and conditions of the Plan located on
Tekelec’s internal website at Teksource.
You further acknowledge and agree that (i) you have carefully reviewed this
Stock Option Agreement (including the Option Terms and Conditions attached
hereto) and the Plan and (ii) this Stock Option Agreement and the Plan set forth
the entire understanding between you and the Company regarding this Option and
supersede all prior oral and written agreements with respect thereto.

             
TEKELEC
           
 
           
By:
           
 
           
Print Name:
 
 
      Date
Title:
           
 
           
 
           
 
                      Optionee       Date

 



--------------------------------------------------------------------------------



 



TEKELEC AMENDED AND RESTATED
2003 EQUITY INCENTIVE PLAN
Stock Option Agreement — Option Terms and Conditions
The following Terms and Conditions apply to the nonstatutory stock option
granted by Tekelec to the Participant whose name appears on the Stock Option
Agreement to which these Terms and Conditions are attached.

1.   Amended and Restated 2003 Stock Option Plan. This Option is in all respects
subject to the terms, definitions and provisions of the Tekelec Amended and
Restated 2003 Equity Incentive Plan (the “Plan”) adopted by the Company and
incorporated herein by reference. The terms defined in the Plan shall have the
same meanings herein.   2.   Nature of the Option. This Option is intended to be
a [nonstatutory stock option] and is not intended to be an incentive stock
option within the meaning of Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”), or to otherwise qualify for any special tax benefits to
the Participant.   3.   Method of Payment. The aggregate exercise price of the
Shares purchased upon an exercise, in whole or in part, of the Option may be
paid:

  (a)   In the form of check made payable to the Company or its designated agent
or cash, including cash from funds depositing in an online securities account
maintained by the Participant as an employee of the Company (e.g., an account
with E*Trade Securities LLC); and/or     (b)   Through a special sale and
remittance procedure commonly referred to as a “cashless exercise” or “sell to
cover” transaction pursuant to which the Optionee (or any other person(s)
entitled to exercise the Option) shall concurrently provide irrevocable written
instructions:

  (i)   to a brokerage firm (e.g., E*Trade through the Optionee’s on-line
account) to effect the immediate sale of a sufficient number of the Shares
purchased upon the exercise of the Option to enable such brokerage firm to remit
out of the sales proceeds available upon the settlement date, sufficient funds
to Tekelec to cover the aggregate exercise price payable for the purchased
Shares plus all applicable federal, state and local income and employment taxes
required to be withheld by Tekelec by reason of such exercise and/or sale; and  
  (ii)   to Tekelec to deliver any certificate(s) or other evidence of ownership
for the purchased Shares directly to such brokerage firm in order to complete
the sale transaction.

4.   Exercise of Option. This Option shall be exercisable during its term only
in accordance with the terms and provisions of the Plan and this Option as
follows:

  (a)   This Option shall vest and be exercisable cumulatively as set forth on
the first page of the Stock Option Agreement. An Optionee who has been in
continuous employment with the Company since the grant of this Option may
exercise the exercisable portion of his or her Option in whole or in part at any
time during his or her employment; provided, however, that an Option may not be
exercised for a fraction of a Share. In the event of the Optionee’s termination
of employment with the Company or Optionee’s disability or death, the provisions
of Sections 6 or 7 below shall apply to the right of the Optionee to exercise
the Option.     (b)   This Option shall be exercisable following such procedures
as are from time to time established and prescribed by the Company’s management,
including as prescribed by the Company and any third party (e.g. E*Trade) in
connection with an on-line securities account maintained by the Optionees as an
employee of the Company (e.g., an OptionsLink on-line securities account.    
(c)   No rights of a shareholder shall exist with respect to the Shares under
this Option as a result of the mere grant of this Option or the exercise of this
Option. Such rights shall exist only after issuance of a stock certificate or
electronic transfer of the shares to an account maintained by the Optionee as an
employee of Tekelec.

2



--------------------------------------------------------------------------------



 



5.   Restrictions on Exercise. This Option may not be exercised if the issuance
of Shares upon Optionee’s exercise or the method of payment of consideration for
such Shares would constitute a violation of any applicable Federal or state
securities law or other applicable law or regulation. As a condition to the
exercise of this Option, the Company may require the Optionee to make any
representation and warranty to the Company as may be required by any applicable
law or regulation.   6.   Termination of Employment. If the Optionee ceases to
serve as an Employee for any reason other than death or permanent and total
disability (within the meaning of Section 22(e)(3) of the Code) and thereby
terminates his or her Continuous Employment, the Optionee shall have the right
to exercise this Option at any time within 90 days after the date of such
termination to the extent that the Optionee was entitled to exercise this Option
at the date of such termination. To the extent that the Optionee was not
entitled to exercise this Option at the date of termination, or to the extent
this Option is not exercised within the time specified herein, this Option shall
terminate. Notwithstanding the foregoing, this Option shall not be exercisable
after the expiration of the term set forth in Section 8 hereof.   7.   Death or
Disability. If the Optionee ceases to serve as an Employee due to death or
permanent and total disability (within the meaning of Section 22(e)(3) of the
Code), this Option may be exercised at any time within 180 days after the date
of death or termination of employment due to disability, in the case of death,
by the Optionee’s estate or by a person who acquired the right to exercise this
Option by bequest or inheritance, or, in the case of disability, by the
Optionee, but in any case only to the extent the Optionee was entitled to
exercise this Option at the date of such termination. To the extent that the
Optionee was not entitled to exercise this Option at the date of termination, or
to the extent this Option is not exercised within the time specified herein,
this Option shall terminate. Notwithstanding the foregoing, this Option shall
not be exercisable after the expiration of the term set forth in Section 8
hereof.   8.   Term of Option. This Option shall expire and terminate for all
purposes on                                          and may be exercised during
such term only in accordance with the Plan and the terms of this Option
Agreement; provided, however, that to the extent an installment of this Option
is not exercised within the four-year period following the date on which such
installments vests and becomes exercisable, this Option shall expire and
terminate with respect to such installment. Notwithstanding any provision in the
Plan with respect to the post-employment exercise of an Option, an Option may
not be exercised after the expiration of its term.   9.   Withholding upon
Exercise of Option. The Company reserves the right to withhold, in accordance
with any applicable laws, from any consideration payable to Optionee any taxes
required to be withheld by Federal, state or local law as a result of the grant
or exercise of this Option or the sale or other disposition of the Shares issued
upon exercise of this Option. If the amount of any consideration payable to the
Optionee is insufficient to pay such taxes or if no consideration is payable to
the Optionee, upon the request of the Company, the Optionee shall pay to the
Company in cash an amount sufficient for the Company to satisfy any Federal,
state or local tax withholding requirements it may incur as a result of the
grant or exercise of this Option or the sale or other disposition of the Shares
issued upon the exercise of this Option.   10.   Nontransferability of Option.
This Option may not be sold, pledged, assigned, hypothecated, gifted,
transferred or disposed of in any manner either voluntarily or involuntarily by
operation of law, other than by will or by the laws of descent or distribution
or transfer between spouses incident to a divorce. Subject to the foregoing and
the terms of the Plan, the terms of this Option shall be binding upon the
executors, administrators, heirs, successors and assigns of the Optionee.   11.
  No Right of Employment. Neither the Plan nor this Option shall confer upon the
Optionee any right to continue in the employment of the Company or limit in any
respect the right of the Company to discharge the Optionee at any time, with or
without cause and with or without notice.   12.   Miscellaneous.

  (a)   Successors and Assigns. This Option Agreement shall bind and inure only
to the benefit of the parties to this Option Agreement (the “Parties”) and their
respective successors and assigns.     (b)   No Third-Party Beneficiaries.
Nothing in this Option Agreement is intended to confer any rights or remedies on
any persons other than the Parties and their respective successors or assigns.
Nothing in this Option Agreement

3



--------------------------------------------------------------------------------



 



      is intended to relieve or discharge the obligation or liability of third
persons to any Party. No provision of this Option Agreement shall give any third
person any right of subrogation or action over or against any Party.     (c)  
Amendments.

  (i)   The Committee reserves the right to amend the terms and provisions of
this Option without the Optionee’s consent to comply with any Federal or state
securities law.     (ii)   Except as specifically provided in subsection
(i) above, this Option Agreement shall not be changed or modified, in whole or
in part, except by supplemental agreement signed by the Parties. Either Party
may waive compliance by the other Party with any of the covenants or conditions
of this Option Agreement, but no waiver shall be binding unless executed in
writing by the Party making the waiver. No waiver or any provision of this
Option Agreement shall be deemed, or shall constitute, a waiver of any other
provision, whether or not similar, nor shall any waiver constitute a continuing
waiver. Any consent under this Option Agreement shall be in writing and shall be
effective only to the extent specifically set forth in such writing.

  (d)   Governing Law. To the extent that Federal laws do not otherwise control,
the Plan and all determinations made or actions taken pursuant hereto shall be
governed by the laws of the state of California, without regard to the conflict
of laws rules thereof.     (e)   Severability. If any provision of this Option
Agreement or the application of such provision to any person or circumstances is
held invalid or unenforceable, the remainder of this Option Agreement, or the
application of such provision to persons or circumstances other than those as to
which it is held invalid or unenforceable, shall not be affected thereby.

*  *  *  *

4



--------------------------------------------------------------------------------



 



EXHIBIT B
[2008 Master RSU Form]



(TEKELEC LOGO) [v41069v4106901.gif]
AMENDED AND RESTATED
2003 EQUITY INCENTIVE PLAN
Restricted Stock Unit Award Agreement
Tekelec hereby grants to you a Restricted Stock Unit Award under the Tekelec
Amended and Restated 2003 Equity Incentive Plan (the “Plan”), as set forth
below. Capitalized terms defined in the Plan but not in this Agreement shall
have the meanings given to them herein.
Name:
Employee ID #:
Date of Grant:
Number of
Restricted Stock Units:

     
Nature of Restricted Stock Units:
  Each Restricted Stock Unit (“RSU”) represents the right to receive one share
(“Share”) of Tekelec Common Stock to be issued and delivered at the end of the
applicable vesting period, subject to the risk of cancellation as described in
the Plan. [or — Each Restricted Stock Unit represents the right to receive one
share (“Share”) of Tekelec Common Stock to be issued and delivered at the end of
the applicable Performance Period, subject to the risk of cancellation as
described herein and in the Plan.]
 
   
[Performance Period:]
  [The Performance Period for this award begins [___, 200_] and ends [___,
200_.]
 
   
Vesting Schedule:
  The Restricted Stock Units will vest and the shares represented thereby will
be automatically issued and delivered on [e.g., DATE and the remaining ___% will
vest and the shares represented thereby will be automatically issued and
delivered in three equal annual installments commencing on DATE, provided that
with respect to each such vesting of an installment you remain an Employee of
the Company (or any of its affiliates) from the RSU grant date through such
vesting date]. [or — The Restricted Stock Units will vest on the last day of the
Performance Period, as long as you remain an employee of the Company (or any of
its affiliates) through such date and provided that the following performance
goals are achieved at the end of the Performance Period:
                    (“Performance Goals”).]
 
   
Forfeiture:
  If you cease to serve as an Employee for any reason, any Restricted Stock
Units which are not vested as of the date of such termination shall not vest and
shall automatically be cancelled and forfeited for no value and without any
issuance of Shares. [or — If you cease to serve as an Employee for any reason
prior to the date on which the Performance Period ends, or if the Performance
Goals are not achieved, any Restricted Stock Units shall not vest and shall
automatically be cancelled and forfeited for no value and without any issuance
of Shares.]
 
   
Taxes:
  Payment of the applicable taxes in connection with the vesting of Restricted
Stock Units must be made by check or a Cashless Exercise (see section 4(c) of
Restricted Stock Unit Terms and Conditions attached hereto).

1



--------------------------------------------------------------------------------



 



This Restricted Stock Unit Award Agreement consists of this page and the
Restricted Stock Unit Terms and Conditions attached hereto. By signing below,
you accept the grant of this Restricted Stock Unit Award and agree that this
Restricted Stock Unit Award is subject in all respects to the terms and
conditions of the Plan. Copies of the Plan and a Prospectus containing
information concerning the Plan are available on the Tekelec’s internal website
at Teksource.
You further acknowledge and agree that (i) you have carefully reviewed this
Restricted Stock Unit Award Agreement (including the Restricted Stock Unit Terms
and Conditions attached hereto) and the Plan and (ii) this Restricted Stock Unit
Award Agreement and the Plan set forth the entire understanding between you and
the Company regarding this Restricted Stock Unit Award and supersede all prior
or contemporaneous oral and written agreements with respect thereto.

             
TEKELEC
           
 
           
By:
           
 
             
Print Name:
          Date
 
 
 
       
Title:
           
 
 
 
       
 
                     
Participant
          Date

2



--------------------------------------------------------------------------------



 



TEKELEC AMENDED AND RESTATED
2003 EQUITY INCENTIVE PLAN
Restricted Stock Unit Award Agreement — Restricted Stock Unit Terms and
Conditions
     The following Restricted Stock Unit Terms and Conditions apply to the
Restricted Stock Unit Award granted by Tekelec (“Tekelec” or the “Company”) to
the Participant whose name appears on the Restricted Stock Unit Award Agreement
cover page to which these Restricted Stock Unit Terms and Conditions are
attached.

1.   Amended and Restated 2003 Equity Incentive Plan. This Restricted Stock Unit
Award is in all respects subject to the terms, definitions and provisions of the
Tekelec Amended and Restated 2003 Equity Incentive Plan (the “Plan”) adopted by
the Company and incorporated herein by reference. Capitalized terms defined in
the Plan but not defined in this Restricted Stock Unit Award Agreement shall
have the meanings given to them in the Plan.

2.   Vesting of Restricted Stock Units Awards.

  (a)   Upon each vesting date for the Restricted Stock Unit Award (each, a
“Vesting Date”), one share of Tekelec Common Stock shall be issuable for each
Restricted Stock Unit that vests on such date, subject to the terms and
provision of the Plan and this Restricted Stock Unit Award Agreement. [or —
Provided that you remain employed during such period and the Performance Goals
are achieved at the end of the Performance Period, following the end of the
Performance Period, one share of Tekelec Common Stock shall be issuable for each
Restricted Stock Unit on such date, subject to the terms and provisions of the
Plan and this Restricted Stock Unit Award Agreement.] Following vesting, the
Company will issue and transfer such Shares to the Participant as soon as
administratively feasible following satisfaction of any required withholding tax
obligations as provided in Section 4 below. Notwithstanding anything to the
contrary set forth herein, delivery of Shares pursuant to a Restricted Stock
Unit Award shall be made no later than 2-1/2 months after the close of Tekelec’s
first taxable year in which such Shares are no longer subject to a substantial
risk of forfeiture (within the meaning of Section 409A of the Code).     (b)  
To the extent the Restricted Stock Units vest and Shares are issued and
delivered to the Participant, such Shares will be free of the terms and
conditions of this Restricted Stock Unit Award Agreement.     (c)   No rights of
a shareholder shall exist with respect to the Restricted Stock Units as a result
of the mere grant of the Restricted Stock Units. Such rights shall exist only
after issuance of the Shares following the applicable Vesting Date.

3.   Delivery of Shares upon Vesting of Restricted Stock Units. Restricted Stock
Units (if not previously forfeited) will automatically be settled on or about
the Vesting Date or Vesting Dates set forth on the cover page of this Restricted
Stock Unit Award Agreement. [or - Restricted Stock Units (if not previously
forfeited) will automatically be settled following the end of the Performance
Period set forth on the cover page of this Restricted Stock Unit Award
Agreement, provided that the Performance Goals are achieved at the end of the
Performance Period and the Employee remains employed with the Company through
such date.] The Company may make delivery of Shares upon vesting of Restricted
Stock Units either by (i) delivering one or more stock certificates representing
such Shares to the Participant, registered in the name of the Participant, or
(ii) depositing such Shares into an account maintained for the Participant and
established in connection with any Company plan or arrangement providing for
investment in Common Stock of the Company, including without limitation any
on-line securities account maintained by the Participant with E*Trade Securities
LLC (“E*Trade”) as an employee of Tekelec. All certificates for Shares and all
Shares shall be subject to such stop transfer orders and other restrictions as
the Company may deem advisable under the rules, regulations and other
requirements of the Securities and Exchange Commission, any stock exchange or
quotation system upon which the Shares are then listed or quoted, and any
applicable Federal or state securities law, and the Company may cause a legend
or legends to be put on any such certificates (or other appropriate restrictions
and/or notations to be associated with any accounts in which such Shares are
held) to make appropriate reference to such restrictions.

3



--------------------------------------------------------------------------------



 



4. Taxes.

  (a)   Responsibility of the Participant. The Participant is responsible for
any taxes required to be withheld under Federal, state or local law in
connection with: (i) the vesting of the Restricted Stock Unit Award and the
issuance and delivery of Shares to the Participant, or (iii) any other event
occurring pursuant to this Restricted Stock Unit Award Agreement or the Plan
(collectively, “Taxes”).     (b)   Payment in Cash. The Participant may elect to
pay to the Company an amount sufficient to cover such Taxes by delivering to the
Company a check or by such other means as the Company may establish or permit.  
  (c)   Cashless Exercise. Subject to the Participant’s compliance with the
company’s policy on Insider Trading and Tipping (as in effect from time to
time), the Participant may elect to pay the Company his or her obligations for
the payment of such Taxes through a special sale and remittance procedure
commonly referred to as a “cashless exercise” or “sell to cover” transaction
pursuant to which the Participant (or any other person(s) entitled to receive
the Shares upon vesting) shall concurrently provide irrevocable written
instructions:

  (i)   to E*Trade (through the Participant’s on-line account) to effect the
immediate sale of a sufficient number of the Shares acquired upon the vesting of
the Shares to enable E*Trade to remit, out of the sales proceeds available upon
the settlement date, sufficient funds to Tekelec to cover all applicable
federal, state and local income and employment taxes required to be withheld by
Tekelec by reason of such vesting and/or sale; and     (ii)   to Tekelec to
deliver any certificate(s) or other evidence of ownership for such sold Shares
directly to E*Trade in order to complete the sale transaction.

  (d)   Payment by Withholding of Shares. In the Company’s sole discretion and
in the lieu of Participant’s election under section 4(c), the Company may elect
to retain that number of whole Shares which would otherwise be deliverable in
connection with the Restricted Stock Unit Award upon vesting and which have a
Fair Market Value sufficient to satisfy the amount of the Taxes required to be
withheld. “Fair Market Value” for this purpose shall be as determined in the
Plan as of the applicable date.     (e)   Company Rights. Any election pursuant
to this Section 4 above shall be made in writing on such form or electronically
in such manner (including without limitation through a Participant’s on-line
E*Trade account) as shall be prescribed by the Company for such purpose. The
Company also reserves the right to withhold Taxes, in accordance with any
applicable law, from (i) any compensation or other amounts payable to the
Participant and/or (ii) the Shares otherwise issuable to the Participant.

5.   Termination of Employment. If the Participant ceases to serve as an
Employee for any reason and thereby terminates his or her Continuous Status as
an Employee, the Participant’s Restricted Stock Units which are not vested as of
the date of such termination shall not vest and shall automatically be cancelled
and forfeited for no value and without any issuance of Shares. [or — If the
Participant ceases to serve as an Employee for any reason and thereby terminates
his or her Continuous Status as an Employee prior to the end of the Performance
Period, the Participant’s Restricted Stock Units shall not vest and shall
automatically be cancelled and forfeited for no value and without any issuance
of Shares.]

6.   Nontransferability of Restricted Stock Units. This Restricted Stock Unit
Award may not be sold, pledged, assigned, hypothecated, gifted, transferred or
disposed of in any manner either voluntarily or involuntarily by operation of
law, other than transfers between spouses incident to a divorce. Subject to the
foregoing and the terms of the Plan, the terms of this Restricted Stock Unit
Award shall be binding upon the executors, administrators, heirs, successors and
assigns of the Participant. The Shares issued upon vesting of the Restricted
Stock Unit Award will not be subject to restrictions on transfer under this
Section 6.

7.   No Dividend Equivalents. The Participant shall not be entitled to receive,
currently or on a deferred basis, any payments (i.e., “dividend equivalents”)
equivalent to cash, stock or other property paid by the Company as dividends on
the Company’s Common Stock prior to the vesting of the Restricted Stock Units.

4



--------------------------------------------------------------------------------



 



8.   No Right of Employment. Neither the Plan nor this Restricted Stock Unit
Award shall confer upon the Participant any right to continue in the employment
of the Company or limit in any respect the right of the Company to discharge the
Participant at any time, with or without cause and with or without notice.

9. Miscellaneous.

  (a)   Successors and Assigns. This Restricted Stock Unit Award Agreement shall
bind and inure only to the benefit of the parties to this Restricted Stock Unit
Award Agreement (the “Parties”) and their respective permitted successors and
assigns.     (b)   No Third-Party Beneficiaries. Nothing in this Restricted
Stock Unit Award Agreement is intended to confer any rights or remedies on any
persons other than the Parties and their respective permitted successors or
assigns. Nothing in this Restricted Stock Unit Award Agreement is intended to
relieve or discharge the obligation or liability of third persons to any Party.
No provision of this Restricted Stock Unit Award Agreement shall give any third
person any right of subrogation or action over or against any Party.     (c)  
Amendments.

  (i)   The Committee reserves the right to amend the terms and provisions of
this Restricted Stock Unit Award without the Participant’s consent to comply
with any Federal or state securities law.     (ii)   Except as specifically
provided in subsection (i) above, this Restricted Stock Unit Award Agreement
shall not be changed or modified, in whole or in part, except by supplemental
agreement signed by the Parties. Either Party may waive compliance by the other
Party with any of the covenants or conditions of this Restricted Stock Unit
Award Agreement, but no waiver shall be binding unless executed in writing by
the Party making the waiver. No waiver or any provision of this Restricted Stock
Unit Award Agreement shall be deemed, or shall constitute, a waiver of any other
provision, whether or not similar, nor shall any waiver constitute a continuing
waiver. Any consent under this Restricted Stock Unit Award Agreement shall be in
writing and shall be effective only to the extent specifically set forth in such
writing.

  (d)   Governing Law. To the extent that Federal laws do not otherwise control,
the Plan and all determinations made or actions taken pursuant hereto shall be
governed by the laws of the state of California, without regard to the conflict
of laws rules thereof.     (e)   Severability. If any provision of this
Restricted Stock Unit Award Agreement or the application of such provision to
any person or circumstances is held invalid or unenforceable, the remainder of
this Restricted Stock Unit Award Agreement, or the application of such provision
to persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby.

* * * *

5



--------------------------------------------------------------------------------



 



         
 
  EXHIBIT C   [2008 Master SAR Form]     



(TEKELEC LOGO) [v41069v4106901.gif]
AMENDED AND RESTATED
2003 EQUITY INCENTIVE PLAN FOR
SAR Award Agreement
Tekelec hereby grants to you a Share Appreciation Right Award (“SAR”) under the
Tekelec Amended and Restated 2003 Equity Incentive Plan (the “Plan”), covering
the number of Shares set forth below.

     
Name:
   
 
   
Employee ID #:
   
 
   
Date of Grant:
   
 
   
Type of SAR:
  [e.g., Freestanding or Tandem]
 
   
Number of Shares
   
subject to the SAR:
   
 
   
SAR Payable in:
  [e.g., Shares of Tekelec Common Stock and/or Cash]
 
   
Grant Price:
  $                                        
 
   
Vesting Schedule:
  [e.g., 25% will vest and become exercisable on April 3 , 2008, and the
remaining 75% will vest and become exercisable cumulatively in 12 equal
quarterly installments with the first of such installments vesting on June 30,
2008 and one additional installment vesting on the last day of each calendar
quarter thereafter, provided that with respect to each such vesting of an
installment the holder of the SARs remains an employee of the Company (or any of
its affiliates) from the SAR grant date through such vesting date.]
 
   
Expiration Date:
  [e.g., The SAR will expire at the close of business on
                                         ,
(i.e.,                                        years following the grant date);
provided, however, that in the event of your termination of employment with the
Company or your disability or death, the provisions of Sections 7 and 8 of the
SAR Terms and Conditions attached hereto shall apply to your right to exercise
the SARs.]

This SAR Award Agreement (this “SAR Award Agreement”) consists of this page and
the SAR Terms and Conditions attached hereto. By signing below, you accept the
grant of these SARs and agree that these SARs are subject in all respects to the
terms and conditions of the Plan located on Tekelec’s internal website at
Teksource. Copies of the Plan and Prospectus containing information concerning
the Plan are available on Tekelec’s internal website at Teksource.
You further acknowledge and agree that (i) you have carefully reviewed this SAR
Award Agreement (including the SAR Terms and Conditions attached hereto) and the
Plan and (ii) this SAR Award Agreement and the Plan set forth the entire
understanding between you and the Company regarding these SARs and supersede all
prior oral and written agreements with respect thereto.

             
TEKELEC
           
 
           
By:
           
 
 
 
     
 
 Date
 
           
Print Name:
           
 
 
 
       
 
           
Title:
           
 
 
 
       
 
           
 
 
 
            Participant      
 
 Date

 



--------------------------------------------------------------------------------



 



TEKELEC AMENDED AND RESTATED
2003 EQUITY INCENTIVE PLAN
SAR Award Agreement — Terms and Conditions
The following Terms and Conditions apply to the SARs granted by Tekelec
(“Tekelec” or the “Company”) to the Participant whose name appears on the SAR
Award Agreement to which these Terms and Conditions are attached (the “SARs”).

1.   Amended and Restated 2003 Equity Incentive Plan. The SARs are in all
respects subject to the terms, definitions and provisions of the Tekelec Amended
and Restated 2003 Equity Incentive Plan (the “Plan”) adopted by the Company and
incorporated herein by reference. The terms defined in the Plan shall have the
same meanings herein.   2.   Payment of SAR Amount. The SARS shall be payable in
shares of the Company’s Common Stock and, upon exercise of the SARs, in whole or
in part, the Participant shall be entitled to receive from the Company such
number of Shares as is determined by multiplying (x) the excess of the Fair
Market Value of a Share on the date of exercise over the Grant Price times
(y) the number of Shares with respect to which the SAR Award is exercised, and
dividing such product by (z) the Fair Market Value of a Share on the date of
exercise. The resulting number (rounded down to the nearest whole number) shall
be the number of Shares to be issued to the Participant upon the exercise of the
SARs. The Participant shall not be entitled to receive any fractional Share or
cash for any fractional Share as a result of any such rounding down upon
exercise of the SARs.   3.   Exercise of SARs. The SARs shall be exercisable
during their term only in accordance with the terms and provisions of the Plan
and these Terms and Conditions as follows:

  (a)   Vesting. The SARs shall vest and be exercisable cumulatively as set
forth on the first page of this SAR Award Agreement. Provided the Participant
has been in continuous employment with the Company since the grant of these
SARs, the Participant may exercise the exercisable (i.e., vested) portion of his
or her SARs in whole or in part at any time during his or her employment;
provided, however, that the SARs may not be exercised for a fraction of a Share.
In the event of the Participant’s termination of employment with the Company or
the Participant’s disability or death, the provisions of Sections 7 or 8 below
shall apply to the right of the Participant to exercise the SARs.     (b)  
Manner of Exercise. The SARs shall be exercisable by following such procedures
as may from time to time be prescribed by Tekelec or by any third party service
provider designated by the Company, including without limitation E*Trade
Securities LLC (“E*Trade”) in connection with an OptionsLink on-line securities
account maintained by the Participant with E*Trade as an employee of Tekelec.  
  (c)   No Shareholder Rights. No rights of a shareholder shall exist with
respect to the Shares under the SARs as a result of the mere grant of the SARs
or the exercise of the SARs. Such rights shall exist only after issuance of a
stock certificate or electronic transfer of the shares to the E*Trade account
maintained by the Participant in connection with his or her employment with
Tekelec.     (d)   [Tandem SARs. Any of the SARs which are Tandem SARs may be
exercised by the Participant for all or part of the Shares subject to the
related Option upon the surrender of the right to exercise the equivalent
portion of the related Option. A Tandem SAR may be exercised only with respect
to the Shares for which its related Option is then exercisable.]

4.   Delivery of Shares upon Exercise of SARs. The Company may make delivery of
Shares upon exercise of the SARs either by (i) delivering one or more stock
certificates representing such Shares to the Participant, registered in the name
of the Participant, or (ii) depositing such Shares into an account maintained
for the Participant and established in connection with any Company plan or
arrangement providing for investment in Common Stock of the Company, including
without limitation any on-line securities account maintained by the Participant
with E*Trade in connection with his or her employment with Tekelec. All
certificates for Shares and all Shares shall be subject to such stop transfer
orders and other restrictions as the Company may deem advisable under the rules,
regulations and other requirements of the Securities and Exchange Commission,
any stock exchange or quotation system upon which the Shares are then listed or
quoted, and any applicable Federal or state securities law, and the Company may
cause a legend or legends to be put on any such certificates (or other
appropriate restrictions and/or notations to be associated with any accounts in
which such Shares are held) to make appropriate reference to such restrictions.

2



--------------------------------------------------------------------------------



 



5.   Taxes.

  (a)   Responsibility of the Participant. The Participant is responsible for
any taxes required to be withheld under Federal, state or local law in
connection with: (i) the exercise of the SARs and the issuance and delivery of
Shares to the Participant, or (ii) any other event occurring pursuant to this
SAR Award Agreement or the Plan (collectively, “Taxes”). Any election pursuant
to this Section 5 shall be made in writing on such form or electronically in
such manner (including through the Participant’s on-line E*Trade account) as
shall be prescribed by the Company for such purpose.     (b)   Payment in Cash.
The Participant may elect to pay to the Company an amount sufficient to cover
such Taxes by delivering to the Company a check or by such other means as the
Company may establish or permit.     (c)   Cashless Exercise. The Participant
may also elect to pay the Company his or her obligations for the payment of such
Taxes through a special sale and remittance procedure commonly referred to as a
“cashless exercise” or “sell to cover” transaction pursuant to which the
Participant (or any other person(s) entitled to exercise the SARs) shall
concurrently provide irrevocable written instructions:

  (i)   to such third party service provider as may be designated by the
Company, including without limitation E*Trade (through the Participant’s on-line
account), to effect the immediate sale of a sufficient number of the Shares
acquired upon the exercise of the SARs to enable, such third party (e.g.,
E*Trade or other designated third party) to remit, out of the sales proceeds
available upon the settlement date, sufficient funds to Tekelec to cover all
applicable federal, state and local income and employment taxes required to be
withheld by Tekelec by reason of such exercise and/or sale; and     (ii)   to
Tekelec to deliver any certificate(s) or other evidence of ownership for such
sold Shares directly to such third party (e.g., E*Trade or other designated
third party) in order to complete the sale transaction.

  (d)   [Payment by Withholding of Shares.] [if authorized] Subject to approval
by Tekelec and compliance with any applicable legal conditions or restrictions,
the Participant may also elect to satisfy his or her obligations for the payment
of such Taxes by having the Company retain that number of whole Shares which
would otherwise be deliverable in connection with the exercise of the SARs and
which have a Fair Market Value sufficient to satisfy the amount of the Taxes
required to be withheld. “Fair Market Value” for this purpose shall be as
determined in the Plan as of the applicable date.     (e)   Company Rights. The
Company also reserves the right, and the Participant authorizes the Company, to
withhold Taxes, in accordance with any applicable law, from (i) any compensation
or other amounts payable to the Participant and/or (ii) the Shares otherwise
issuable to the Participant upon exercise of the SARs.

6.   Restrictions on Exercise. The SARs may not be exercised if the issuance of
Shares upon Participant’s exercise or the method of payment of consideration for
such Shares would constitute a violation of any applicable Federal or state
securities law or other applicable law or regulation. As a condition to the
exercise of the SARs, the Company may require the Participant to make any
representation and warranty to the Company as may be required by any applicable
law or regulation.   7.   Termination of Employment. If the Participant ceases
to serve as an Employee for any reason other than death or permanent and total
disability (within the meaning of Section 22(e)(3) of the Code) and thereby
terminates his or her employment, the Participant shall have the right to
exercise the SARs at any time within 90 days after the date of such termination
to the extent that the Participant was entitled to exercise the SARs at the date
of such termination. To the extent that the Participant was not entitled to
exercise the SARs at the date of termination, or to the extent the SARs are not
exercised within the time specified herein, the SARs shall terminate.
Notwithstanding the foregoing, the SARs shall not be exercisable after the
expiration of the term set forth in Section 9 hereof.   8.   Death or
Disability. If the Participant ceases to serve as an Employee due to death or
permanent and total disability (within the meaning of Section 22(e)(3) of the
Code), the SARs may be exercised at any time within 180 days after the date of
death or termination of employment due to disability, in the case of death, by
the Participant’s estate or by a person who acquired the right to exercise the
SARs by bequest or inheritance, or, in the case of disability, by the
Participant, but in any case only to the extent the Participant was entitled to
exercise the SARs at the date of such termination. To the extent that the
Participant was not entitled to exercise the SARs at the date of termination, or
to the extent the SARs are not exercised within the time

3



--------------------------------------------------------------------------------



 



    specified herein, the SARs shall terminate. Notwithstanding the foregoing,
the SARs shall not be exercisable after the expiration of the term set forth in
Section 9 hereof.

9.   Term of SARs. The SARs shall expire and terminate for all purposes at the
close of business on [                    , 20___], and may be exercised during
such term only in accordance with the Plan and the terms of the attached SAR
Award Agreement; provided, however, that to the extent a vested installment of
the SARs is not exercised prior to such termination date, such SARs shall expire
and terminate with respect to such installment. Notwithstanding any provision in
the Plan with respect to the post-employment exercise of the SARs, a vested
installment of a SAR may not be exercised after the expiration of the term of
the SARs.   10.   Nontransferability of SARs. No SAR may be sold, transferred,
pledged, assigned or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution or transfer between spouses incident to
a divorce. Subject to the foregoing and the terms of the Plan, the terms of this
SAR Award Agreement shall be binding upon the executors, administrators, heirs,
successors and assigns of the Participant.   11.   No Right of Employment.
Neither the Plan nor the SARs shall confer upon the Participant any right to
continue in the employment of the Company or limit in any respect the right of
the Company to discharge the Participant at any time, with or without cause and
with or without notice.   12.   Miscellaneous.

  (a)   Successors and Assigns. This SAR Award Agreement shall bind and inure
only to the benefit of the parties to the attached SAR Award Agreement (the
“Parties”) and their respective successors and assigns.     (b)   No Third-Party
Beneficiaries. Nothing in this SAR Award Agreement is intended to confer any
rights or remedies on any persons other than the Parties and their respective
successors or assigns. Nothing in this SAR Award Agreement is intended to
relieve or discharge the obligation or liability of third persons to any Party.
No provision of this SAR Award Agreement shall give any third person any right
of subrogation or action over or against any Party.     (c)   Amendments.

  (i)   The Committee reserves the right to amend the terms and provisions of
the SARs without the Participant’s consent in order to comply with any Federal
or state securities law.     (ii)   Except as specifically provided in
subsection (i) above, this SAR Award Agreement shall not be changed or modified,
in whole or in part, except by supplemental agreement signed by the Parties.
Either Party may waive compliance by the other Party with any of the covenants
or conditions of this SAR Award Agreement, but no waiver shall be binding unless
executed in writing by the Party making the waiver. No waiver or any provision
of this SAR Award Agreement shall be deemed, or shall constitute, a waiver of
any other provision, whether or not similar, nor shall any waiver constitute a
continuing waiver. Any consent under this SAR Award Agreement shall be in
writing and shall be effective only to the extent specifically set forth in such
writing.

  (d)   Governing Law. To the extent that Federal laws do not otherwise control,
the Plan and all determinations made or actions taken pursuant hereto shall be
governed by the laws of the State of California, without regard to the conflict
of laws rules thereof.     (e)   Severability. If any provision of this SAR
Award Agreement or the application of such provision to any person or
circumstances is held invalid or unenforceable, the remainder of this SAR Award
Agreement, or the application of such provision to persons or circumstances
other than those as to which it is held invalid or unenforceable, shall not be
affected thereby.

* * * *

4